Title: To George Washington from William Heath, 19 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 19th 1782
                  
                  The enclosed was sent me this morning. I beg leave to lay them
                     before your Excellency and to request your indulgence in behalf of the
                     Petitioner, & that a furlough may be granted him. I have the honor to
                     be With the greatest respect Your Excellencys most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Hutts New Boston June. 18th
                        1782
                     
                     I am peinfully sensibel of the manifest
                        impropriety of a Soldiers applying for leave of absence at this season of
                        the year: especially one who has but lately Joined the army; and nothing but
                        an Idea of the most presing necessity on my part Could have induced me to
                        trobil you on that Subject at this time.
                     It is with the deepest Anxiety and confusion I must inform you
                        that before I joined the army my Connections in a famely; which, of all
                        others I should wish not to injure any respect, have, in an unlucky and
                        Unguarded hour foolishly proceeded to Such a length as to plunge the person
                        I hold most dear in a labrinth of Difficulty and distriss—To a gentleman of
                        Col. Jacksons sensibility it is unnecessary to mention
                        how tenaicous Parents in general are with respect to the Characters of their
                        Children in Such cases and that Marriag is the only reparation wich can be
                        made; on my part for an ingury of this kind wich unless it is performed in a
                        limited time will leave a Stigma that can never hereafter be wiped off—If
                        Sir after taking my Case into Consideration you Should condesend to solicit
                        the General in my behalf for leave of absence for thirty days or Such a time
                        as Should be thought necessary for my purpose by a
                        punctual Return and Constant endeavar to discharge the duties of a Soldier I
                        Shall make it my particular care to testify my gratitude for the faver
                        conferred on me. I am Sir with  Your most devoted
                        and humble Servant
                     
                        Abel Jones
                     
                     
                        N.B. If any further proof of my situation should be
                           wanted, Lt  Holden of the 6th Regt will do me
                           the favor to give such information as will be satisfactory as he has come
                           from that Neighbourhood since the affair became known.
                     
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Huts at New Boston June 19th
                        1782
                     
                     The inclosed representation was handed me last evening by the
                        bearer, a soldier in my regiment. He is a man of a good character, the
                        person he wishes to marry is of a good reputable family, as I am inform’d by
                        Capt. Haywood of the sixth regiment who is well acquainted with his
                        & her connections. I am dear Sir, with great respect &
                        regard, your very humble Servt
                     
                        Henry Jackson Colo.
                        9th Mass. regiment.
                     
                  
                  
               